Citation Nr: 0528813	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  95-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 
1994 for the award of service connection for post-traumatic 
stress disorder (PTSD), to include on the basis that the 
notification to the veteran of a May 1989 rating decision 
that denied service connection for PTSD was deficient.

2.  Entitlement to an initial disability rating greater than 
50 percent for PTSD.

3.  Entitlement to a disability rating greater than 40 
percent for herniated disc at 
L4-5 with degenerative changes at L3-4 and L5-S1 discs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1986 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  The claims folder 
was subsequently transferred to the RO in St. Petersburg, 
Florida.  

The Board notes that the veteran's July 1999 VA Form 9 
included a request for a Travel Board hearing.  However, a 
report of contact with the veteran's representative dated in 
March 2001 indicated that she desired to cancel that hearing.  
The hearing request is withdrawn.  38 C.F.R. § 20.704 (2005).  

The Board denied each of the above claims in an August 2001 
decision.  The veteran appealed that decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
September 2002 Joint Motion for Remand, in a September 2002 
Order, the Court vacated the August 2001 decision and 
remanded the case to the Board.  In March 2003, the Board 
issued a decision in which it denied an earlier effective 
date for service connection for PTSD.  Pursuant to a motion 
for reconsideration, the Board vacated that March 2003 
decision in July 2003.  The Board's July 2003 remand returned 
the case to the RO for additional development.  The case now 
returns to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id. 

The RO must understand the complex nature of this case.  In 
this regard, it is also important for the RO to understand 
the complex requirements mandated by the Joint Motion.  
Failure to meet the mandates of the Joint Motion (effectively 
an order of the Court) will, inevitably, lead to additional 
action by the Court in this case. 

In this case, the Joint Motion for Remand to the Court 
specified several deficiencies with the Board's decision 
concerning each issue on appeal (the RO should carefully 
review the Joint Motion of September 2002 and the history of 
this case).  The Board's current review of the claim reveals 
that the actions taken thus far are inadequate to address the 
matters cited within the Joint Motion.  Therefore, pursuant 
to Stegall, a remand to the RO is required.  

The Board notes that, as part of the remand, the RO was to 
arrange for the veteran to be scheduled for magnetic 
resonance imaging (MRI) and electromyography (EMG) and nerve 
conduction studies in connection with her claim for an 
increased disability rating for her service-connected lumbar 
spine disability.  Information from the Gainesville VA 
Medical Center dated in October 2004 indicated that it was 
unable to locate the veteran to schedule the tests, noting 
that the phone number and address were no longer active.  
However, in a June 2005 document, the veteran provided 
address and phone information identical to the information 
previously of record.  The RO should again attempt to arrange 
for the needed tests to be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an MRI, EMG, 
and nerve conduction studies in 
connection with her claim for an 
increased disability rating for the 
service-connected herniated disc at L4-5 
with degenerative changes of L3-4 and L5-
S1 discs.  Following these studies, the 
RO should forward the claims folder to 
the VA examiner who conducted the May 
2004 VA orthopedic examination (or, if 
that examiner is unavailable, another 
qualified physician).  The examiner is 
asked to review the results of the MRI 
and EMG and nerve conduction studies in 
connection with the May 2004 VA 
orthopedic examination report.  The 
examiner is asked to indicate whether any 
change in the diagnosis or assessment of 
severity of the service-connected 
disability is warranted.   

2. The RO should readjudicate the issue 
of entitlement to an effective date 
earlier than October 28, 1994, for a 
grant of service connection for PTSD.  
Such readjudication must address the 
veteran's contention that the June 1989 
notice letter concerning the May 1989 
rating decision that denied service 
connection for PTSD was deficient because 
it did not comply with 38 C.F.R. § 
3.103(e) (1989).  

3.  The RO should readjudicate the issue 
of entitlement to an initial disability 
rating greater than 50 percent for PTSD.  
Such readjudication must include 
consideration of the rating criteria now 
in effect, as well as the rating criteria 
in effect prior to November 7, 1996, as 
appropriate.  See 38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 
7-2003.    

4.  The RO should readjudicate the issue 
of entitlement to a disability rating 
greater than 40 percent for herniated 
disc at L4-5 with degenerative changes of 
L3-4 and L5-S1 discs.  Such 
readjudication must include consideration 
of the current rating criteria, as well 
as the rating criteria in effect prior to 
September 23, 2002, as appropriate.  See 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
see also Kuzma, supra; VAOPGCPREC 7-2003.  
In determining whether the disability 
meets the criteria for a 60 percent 
evaluation under Diagnostic Code 5293 (in 
effect prior to September 23, 2002), the 
RO must consider evidence including the 
report of an April 1993 MRI, the April 
1993 statement from R. F., M.D., and the 
May 1993 statement from W. K., M.D.  The 
RO must also discuss whether the case 
should be referred to the Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under 
38 C.F.R. 
§ 3.321(b)(1) based on marked 
interference with employment.

In addition, the RO must determine 
whether the veteran has any other 
diagnosed disorder, i.e., myofascial pain 
syndrome, chronic pain syndrome, or a 
somatoform disorder, that is 
etiologically related to the service-
connected back disability such that 
service connection should be established.  

5.  Thereafter, if any of the issues on 
appeal remain unfavorable, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOHN J. CROWLEY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


